DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is response to claims filed on 8/3/2021 in relation to application 15/777,257.
The instant application is a national stage entry of PCT 2016/08 dates 12/21/2016 claims benefit to foreign application EP#5202124.2 with a priority date of 12/22/2015.
The Pre-Grant publication # US 20180370050 published on 12/27/2018.
Claims 13, 14 cancelled. Claims 16, 17-, 19-22 added. Claims 1-12, 16, 17, 19-22 are pending.

Objection
Claim 18 is missing and hence the sequence of claim numbering has not properly been maintained. Appropriate amendment would be needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 20, 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by US 20150059187 A1 to Krenik.

arranging the hair property detector adjacent to a haired portion (Para 0028 hair cutting device to measure and arrange the length of  hair so that automated hair cutting measurement unit can verify that hair is long enough for a given hair style);
detecting an actual position of the hair property detector;  detecting hair property values of interest including a value representing the at least hair length (Para 0038 automated hair measurement and cutting system use position and/or orientation of a hair cutting device i.e. detecting the property value of interest such as a representative length of short hair or cut to a desired length etc. to which cutter head is attached to control actuation of cutter head to achieve various hair lengths property); 
and
recording a present haircut (Para 0042 screen display receiving what recorded on a computer interface for possible ways of signaling that present hair has been collected in cutter head and that extension of hair cutting may begin,
wherein the recording act includes acts of:
tracking the actual position of the hair property detector, deducing a condition parameter, and  providing user feedback based on the deduced condition parameter, and wherein the condition parameter is based on a sampling parameter of the hair property detector including one of a sampling density and a sampling rate ((Para 0045 suitable signals to an operator of a hair cutting device to position and move hair cutting device as it is lifted away from scalp so that extension of hair and actuation of cutter head may be coordinated i.e. for detected property values; Para 0045 optimal quality 
Claim 20. Krenik teaches the method of claim 16, wherein the act of recording a present haircut includes the acts of: monitoring the condition parameter; detecting a deviation of the condition parameter, and providing corrective user feedback so as to reduce the detected deviation (Para 0051 corrective actions from feedback to correct deviation, a simple error based calculations ).
Claim 22. Krenick teaches the method of claim 16, wherein the act of providing user feedback includes at least one of the following acts: providing visual feedback; providing haptic feedback; and providing sound feedback (Para 0038 visual feedback ; Para 0045 haptic, audible feedback)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graha2m v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20150059187 A1 to Krenik in view of WIPO 2015/068068 to Lauritsen.


Claim 1. Krenik teaches a haircut recording method (Para 0008 signals to the computing device with storage and record) comprising the following steps: 
providing a hair property measurement unit, configured to measure at least a hair length, arranging the measurement unit adjacent to a haired portion (Para 0028 hair cutting device to measure and arrange the length of  hair so that automated hair cutting measurement unit can verify that hair is long enough for a given hair style) , 
detecting an actual position of the measurement unit (para 0006 positioning sensor); detecting a hair property values of interest, including a value representing , at least hair length (Para 0038 automated hair measurement and cutting system use position and/or orientation of a hair cutting device i.e. detecting the property value of interest such as a representative length of short hair or cut to a desired length etc. to which cutter head is attached to control actuation of cutter head to achieve various hair lengths property); and 

tracking the actual position of the measurement unit (Para 0048 Automated hair cutting system  may keep track of positions where hair was cut), 
assigning the detected hair property values to position values of cutting device unit (Para 0045 suitable signals to an operator of a hair cutting device to position and move hair cutting device as it is lifted away from scalp so that extension of hair and actuation of cutter head may be coordinated i.e. for detected property values) , 
deducing a condition parameter (Para 0045 optimal quality cutting may take place, an operator would need to deduce or alter the orientation of cutter head somewhat to enable cutting optimized to quality parameter, if cutter head 600 was initially conditioned or oriented incorrectly), and 
Krenick does not teach measurement unit, recording the detected hair  property values, 
deducing condition parameter based on recorded hair property values to reproduced the current haircut that was present at the time of the recording,  Lauritsen, however, teaches measurement unit  (Page 4 lines 16-25  computer system with data streams monitoring calculated hair trimming positions with controlling the length adjusting mechanism), recording the detected hair property values, deducing condition parameter based on recorded hair property values to reproduced the current haircut that was present at the time of the recording (Page 3 lines 1-10  calculating from previously generated i.e. recorded hair property profile reference values for dynamically controlling the trimming device actions; Page 4 lines16-25 storing of recorded property values and perform calculationg in accordance to client’s head stored values) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a measurement unit, recording the detected hair property values,
recording, as taught by Lauritsen,  on the hair cut recordings of Krenick, in order to produce hair property with a suitable reference points. 

and
Krenick further providing user feedback based on the deduced condition parameter (Fig. 6 elements 600, 616 randomized conditions parameter, Para 0049 Feedback on different types or deduced conditions include parameter e.g. straight, curly, etc., weights like heavy/thick or light/thin, colors (blond, brunette, etc.), shiny, dull, etc.), long, short, etc. styles have impact on which approaches to randomizing or feathering hair may be most desirable).

Claim 2. Krenik teaches the method as claimed in claim 1, wherein the condition parameter is based on at least one of the following parameters: a length value, particularly an absolute length value or a relative length value (Para 0028, 0030 measured length values), a positional value, including a head topology value (Para 0038 position and orientation of cutter head and that involves topology), a movement speed value, including an absolute movement speed value or a relative movement speed value (Para 0047 speed coordination) , a sampling parameter, including a sampling density or a sampling rate (Para 0038 sampling rate as in fig.5 elements 506 to desired sample length and provide guidance for elements 522 longer hair ) , a rate of change value (Para 0038 rate value such as for slow movement)  , including a rate of temporal change value or a rate of positional change value, and an area coverage value (Para 0050 cutter heads adjusting with appropriate compensations to computations with progression changes) .

a computing device comprising a feedback unit ( Para 0028 measurement at least one signal indicating the position of cutting head relative to a surface for a visual, audible and haptic outputs) a hand-held device (Fig.1 element 120) comprising a hair property measurement unit, the measurement unit being arranged for detecting a hair property value of interest, particularly a hair length representing value, when the measurement unit is arranged adjacent to a haired portion ( Para 0028 hair cutting device to measure and arrange the length of  hair so that automated hair cutting measurement unit can verify that hair is long enough for a given hair style), a position detection unit arranged for detecting an actual position of the measurement unit, a record control unit arranged to: operate the position detection unit for tracking the actual position of the measurement unit, operate the measurement unit for assigning detected hair property values to position values, deduce a condition parameter, particularly a quality parameter, and provide user feedback based on the deduced condition parameter (Para 0042 screen display receiving what recorded on a computer interface for possible ways of signaling that present hair has been collected in cutter head and that extension of hair cutting may begin; Para 0048 Automated hair cutting system  may keep track of positions where hair was cut),.Claim 8. Krenik teaches the system as claimed in claim 7, wherein the record control unit comprises a control loop section, which is arranged to monitor the condition parameter, detect a deviation of the condition parameter, and provide corrective user feedback to reduce the detected deviation (Fig.6 elements 616, 620 deviation parameter for corrective feedback conditions).
Claim 15. Krenik teaches a computer program comprising program code stored on non-transitory computer readable medium for causing a computer to carry out the acts of the method as claimed in 

Claim 17. Krenick teaches the method of claim 16, wherein the recording act further includes an act of recording the detected hair property values, and wherein the deducing act deduces the condition parameter based on the recorded hair property values to reproduce the present haircut that was present at a time of the recording.
Krenick does not teach condition parameter based on the recorded hair property values to reproduce the present haircut that was present at a time of the recording,  Lauritsen, however, teaches measurement unit  (Page 4 lines 16-25  computer system with data streams monitoring calculated hair trimming positions with controlling the length adjusting mechanism), condition parameter based on the recorded hair property values to reproduce the present haircut that was present at a time of the recording (Page 3 lines 1-10  calculating from previously generated i.e. recorded hair property profile reference values for dynamically controlling the trimming device actions) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a measurement unit, condition parameter based on the recorded hair property values to reproduce the present haircut that was present at a time of the recording, as taught by Lauritsen,  on the hair cut recordings of Krenick, in order to produce hair property with a suitable reference points. 
Claim 19. Krenick in combination teaches the method of claim 16, wherein the condition parameter is further based on at least one of:
a length value including one of an absolute length value and a relative length value of the at least hair length,a positional value of the hair property detector including a head topology value,a 
Claim 21. Krenik teaches the method of claim 16,  wherein the act of providing user feedback does not explicitly includes at least one of the following acts: requesting a repetition of a previous measurement of the measurement unit; requesting a deceleration when moving the measurement unit: indicating a transitional region where huge length changes are present in neighboring portions; indicating a region where a refined measurement is requested; and indicating a region where no measurement has been performed so far. Lauritsen, however, teaches measurement gyroscope, accelerometer and magnetometer measurements (Page 6 lines 10-18  computer system with data streams monitoring calculated from sensors on hair trimming positions for recording and controlling hair property values, deducing condition parameter of measurement and no measurement; Page 4 lines16-25 storing of recorded property values and perform calculation and determining controlling parameters) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a measurement unit, : requesting a repetition of a previous measurement of the measurement unit; requesting a deceleration when moving the measurement unit: indicating a transitional region where huge length changes are present in neighboring portions; indicating a region where a refined measurement is requested; and indicating a region where no measurement has been performed, as taught by Lauritsen,  on the hair cut controlling actions of Krenick, in order to produce improved controlling parameter with respect to suitable reference points. 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on August 3, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and new claims  changing the scope of the claims. 
Applicant acknowledges the claim for priority date 5/18/2018 and receipt of certified copies of priority documents.
Applicant has amended the claims to include limitations requiring a some feedback details and measuring unit functionalities. This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140331503 A1  Uit De Bulten et al.
Variable cutting length for a hair clipping system 
US 6973931 B1 King
An electro-mechanical device automatically isolates individual head hairs and mechanically processes them in isolation to beautify the hair on a person's head
US 9778631 B2 Krenik
This relates to improved positioning devices and positioning methods for automated hair cutting systems.
 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



. 
/S.Z/               Examiner, Art Unit 3715   
November 6, 2021                                                                                                                                                                                      	/THOMAS J HONG/               Primary Examiner, Art Unit 3715